Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 15/809,675 filed on 11/10/2017. 

Response to Amendments
Claims 1-2 are cancelled. Claims 3-38 are currently pending and have been considered below.

Terminal Disclaimer 
The terminal disclaimer filed on mm11/14/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of PAT US 9,853,982 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 3 -38 are allowed.
The following is an examiner's statement of reasons for allowance: 
What is missing from the prior art is a technique where a user data access is granted in a home network with a gateway with an identifier after user's stored image based profile and gateway identifier matches.

Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 3, 13, 21 and 31, and thereby claims 3, 13, 21 and 31 are considered allowable. The dependent claims which further limit claims 3, 13, 21 and 31 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491